Case: 21-50898      Document: 00516297839         Page: 1     Date Filed: 04/27/2022




              United States Court of Appeals
                   for the Fifth Circuit
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                                                           April 27, 2022
                                  No. 21-50898                            Lyle W. Cayce
                                Summary Calendar                               Clerk



   United States of America,

                                                              Plaintiff—Appellee,

                                       versus

   Linda Raeann Blea,

                                                           Defendant—Appellant.


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 7:21-CR-52-1


   Before Jolly, Willett, and Engelhardt, Circuit Judges.
   Per Curiam:*
          The attorney appointed to represent Linda Raeann Blea has moved for
   leave to withdraw and has filed a brief in accordance with Anders v. California,
   386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th Cir. 2011).
   Blea has filed a response. The record is not sufficiently developed to allow


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-50898      Document: 00516297839           Page: 2    Date Filed: 04/27/2022




                                     No. 21-50898


   us to make a fair evaluation of Blea’s claims of ineffective assistance of
   counsel; we therefore decline to consider the claims without prejudice to
   collateral review. See United States v. Isgar, 739 F.3d 829, 841 (5th Cir. 2014).
          We have reviewed counsel’s brief and the relevant portions of the
   record reflected therein, as well as Blea’s response.         We concur with
   counsel’s assessment that the appeal presents no nonfrivolous issue for
   appellate review.     Accordingly, the motion for leave to withdraw is
   GRANTED, counsel is excused from further responsibilities herein, and
   the APPEAL IS DISMISSED. See 5th Cir. R. 42.2. Blea’s request for
   the appointment of counsel is DENIED. See United States v. Wagner, 158
   F.3d 901, 902-03 (5th Cir. 1998).




                                          2